Title: 5th.
From: Adams, John Quincy
To: 


       This forenoon A Doctor Young came to our office, for a writ against a number of insurgents. It seems he was a volunteer in the service of government, the winter before last; and being upon a party against several of them received a ball in his knee, which has made him a cripple for Life. He brought an action against them some time since at Worcester, but his jury were one half of them insurgents, who were for giving him no damages, and the other half thought he should have a thousand or fifteen hundred pounds, they could not agree: upon which he discontinued his action, and is now determined to bring one forward in this County, where he hopes to find a more impartial jury. The cause will, I doubt not, be very interesting, and Mr. Parsons will exert himself.
       I walk’d in the evening with Stacey.
      